Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the specification objection, the applicant in their reply has clearly explained the meaning of the problematic sentence. However, the examiner still believes that this sentence in the specification is difficult to parse, and requests revision.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0083756, filed on 2018-07-19.
Specification
The disclosure is objected to because of the following informalities:
The first sentence of paragraph 0072 of the published application of the specifications is difficult to parse.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 5, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vimalchand et al. (US 8689709 B2, herein '709) in view of Voetter (US 4508041 A, herein '041) and Axelbaum (US 10731847 B2, herein '847).
Regarding claim 1, ‘709 teaches a fluid sand falling type circulating fluidized bed boiler (ref. no. 100 in figure 1) with a riser (ref. no. 200), comprising a boiler section into which oxidizer is injected (ref. no. 700, termed a “solids cooler”); a riser section (ref. no. 200) connected to the boiler section so that the fuel and fluid sand supplied from the boiler section are introduced from the bottom of the riser section and flow up (ref. no. 206); and a relay section (ref. no. 310) provided on the boiler section to supply the fluid sand having passed through the riser section to the boiler section, wherein the fuel and fluid sand flows down therein. 
‘709 teaches the invention as described above but fails to explicitly teach a plurality of risers.
However, ‘041 teaches a plurality of risers (col. 1, lines 64—66) for the purpose of reducing height and associated construction costs.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the fluid sand falling type circulating fluidized bed boiler of ‘709 to include the plurality of risers in view of the teachings of ‘041 to reduce height and associated construction costs.
The combined teachings teach the invention as described above but fail to explicitly teach fuel injection into the boiler and fuel injected from the top of the boiler section and burned while flowing down therein.
However, ’847 teaches injecting fuel into the upstream end of a boiler (col. 3, lines 4—9, corresponding to the top in the case of this application), wherein the fuel burns while flowing downstream/down (col. 2, line 62) for the purpose of combustion and heat transfer inside of the boiler.

Regarding claim 2, the combined teachings teach the further limitation of a plurality of water tube sections (‘847, fig. 2, ref. nos. 122, 124, 126, 128, 130, etc.) provided in the interior space of a boiler (‘847, fig. 2, column 3, lines 52—54) and extending in the vertical direction of the boiler (‘847, fig. 2). 
Regarding claim 5, the combined teachings teach the additional limitation of a fuel injection section provided at one side of the lower portion of the riser section to inject fuel to the riser section (‘709, col. 9, lines 4--6), having a combustion rate higher than the fuel supplied into the boiler section, to the riser section.  (The phrase “combustion rate” is interpreted to be the “heat release rate” commonly used in combustion engineering, and not, e.g., a “reaction rate” as in chemical kinetics. The use of either combustion rate requires defining a volume where the combustion is occurring. The examiner is interpreting the volume associated with the second fuel injection section to be the entire volume of all risers, and the volume associated with the first fuel injection section to be the volume of the boiler.)
Regarding claim 15, the combined teachings (particularly ‘709, fig. 1, abstract) teach a power generation plant (‘709, Col. 1, lines 23-28) using the fluid sand falling type circulating fluidized bed boiler with the plurality of risers. See rejection of claim 1.
Regarding claim 16, the combined teachings (particularly ‘709, fig. 1, abstract) teach a power generation system (Col. 1, lines 23-28) for oxidizer thermal power generation (‘709, Col. 1, lines 23-28) using a method of operating the fluid sand falling type circulating fluidized bed boiler with the plurality of risers.  See rejection of claim 1. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘709 in view of ‘041 and ‘847 as applied to claim 1 above and in further view of Gao (CN107044633A, herein ‘633) and Abdulally (US4947804A, herein '804).
Regarding claim 3, ‘709 in view of ‘041 and ‘847 teach the fluid sand falling type circulating fluidized bed boiler according to claim 1, further comprising a plurality of oxidizer injection sections provided in the lower portion of the riser section to feed oxygen into the riser at different elevations (‘709, col. 9, lines 6—8), but fail to explicitly teach a plurality of oxidizer injection sections spaced apart from each other in a height direction of the boiler section, and also wherein each output of the oxidizer injection sections is controlled individually.
However, ‘633 teaches a plurality of oxidizer injection sections (‘632, fig. 1, ref. nos. 6) spaced apart from each other in a height direction of the boiler section (‘632, fig. 1, see spacing of ref. nos. 6).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the fluid sand falling type circulating fluidized bed boiler of ‘709 in view of ‘041 and ‘847 to include a plurality of oxidizer injection sections spaced apart from each other in a height direction of the boiler section in view of the teachings of ‘632 to avoid the accumulation of pulverized coal particles in the inner part of the hearth (‘632, p. 6, first paragraph of “Content of the invention” section).
However, ‘804 teaches wherein each output of the oxidizer injection sections is controlled individually ('804, col. 5, line 22). 
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the fluid sand falling type circulating fluidized bed boiler of ‘709 in view of ‘041 and ‘847 to include wherein each output of the oxidizer injection sections is controlled individually in view of the teachings of ‘804 to vary the fluidizing velocity (‘804, col. 2, lines 10-11).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘709 in view of ‘041 and ‘847 as applied to claim 1 above and in further view of Andersson (WO9322600A1, herein ‘600).
Regarding claim 4, ‘709 in view of ‘041 and ‘847 teach the fluid sand falling type circulating fluidized bed boiler according to claim 1 with the additional limitation of a first fuel injection section provided at one side of the upper portion of the boiler section (‘847, col. 2, lines 44—46) to inject the fuel into the boiler section.
But, ‘709 in view of ‘041 and ‘847 does not teach using more than one fuel nozzle. However, ‘600 teaches using more than one fuel nozzle (‘601, fig. 1, front-page drawing, ref. nos. 21).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the fluid sand falling type circulating fluidized bed boiler of ‘709 in view of ‘041 and ‘847 to include more than one fuel nozzle in view of the teachings of ‘600 to increase the combustion efficiency (‘600, p. 7, line 36).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘709 in view of ‘041 and ‘847 as applied to claim 1 above and in further view of Klaren (US 7141219 B1, herein '219).
Regarding claim 6, the combined teachings teach the invention as described above but fail to explicitly teach the additional limitation of a plurality of riser sections arranged along the circumference of the boiler section or in the inner portion of the boiler section.
However, ‘219 teaches a plurality of riser sections arranged in the inner portion of the boiler section (figure 1) to reduce wear to the cyclone.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined teachings of to include plurality of riser sections arranged in the inner portion of the boiler section in view of the teachings of ‘219 to reduce wear to the cyclone.
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over '709 in view of '041, and '847 as applied to claim 1 above, and in further view of Nie (CN 103363516 B, herein '516).

However, ‘516 teaches (figure 1 and paragraph 0025) a heat exchange section (reference numbers 4, 7, 13, 21) connected to the boiler section and the riser section (upper part of furnace 11) to perform heat exchange using combustion gas produced by burning fuel in order to improve the heat transfer intensity and heat utilization rate of the furnace (paragraph 0005).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the fluidized bed boiler of the combined teachings to include a heat exchange section connected to the boiler section and the riser section in view of the teachings of ‘516 to perform heat exchange using combustion gas produced by burning fuel in order to improve the heat transfer intensity and heat utilization rate of the furnace.
Regarding claim 8, the combined teachings teach (figure 1 of ‘516) a cyclone section (reference number 1) provided between the riser section (upper part of furnace 11) and the relay section (flow path to the right of “L2” in figure 1), wherein the cyclone section is provided to transfer the combustion gas heated while passing through the riser section to a final superheater and a reheater of the heat exchange section (reference numbers 4 and 7) in order to improve the heat transfer intensity and heat utilization rate of the boiler (paragraph 0005).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the fluidized bed boiler of the combined teachings to include a cyclone section provided between the riser section and the relay section, wherein the cyclone section is provided to transfer the combustion gas heated while passing through the riser section to a final superheater and a reheater of the heat exchange section in view of the teachings of ‘516 to improve the heat transfer intensity and heat utilization rate of the boiler.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over '709 in view of '041, '847, and ‘516 as applied to claim 7 above and in further view of Havlena (US 20090056603 A1, herein '603)
Regarding claim 9, the combined teachings teach the invention as described above but fail to explicitly teach a cyclone section connected to the upper portion of the boiler section, wherein the cyclone section serves to transfer the combustion gas produced in the boiler section to a convection heat exchanger of the heat exchange section.
However, ‘603 teaches (paragraphs 18 and 19) a cyclone section (reference number 103 in figure 1) connected to the upper portion of the boiler section (reference number 102), wherein the cyclone section serves to transfer the combustion gas produced in the boiler section to a convection heat exchanger (paragraph 0019) of the heat exchange section (reference number 108) in order to recover heat from the combustion gas. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the fluidized bed boiler of the combined disclosure to include a cyclone section connected to the upper portion of the boiler section, wherein the cyclone section serves to transfer the combustion gas produced in the boiler section to a convection heat exchanger of the heat exchange section in view of the teachings of ‘603 to recover heat from the combustion gas.
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over '709 in view of '041, '847, and '516 and in further view of the Wikipedia page on "Combustion" (https://en.wikipedia.org/w/index.php?title=Combustion&oldid=758638090, herein Wikipedia) and Keyes, Derreberry, and Kaya ("APPLICATIONS OF SYSTEMS ENGINEERING TO CONTROL FLUIDIZED-BED BOILERS", herein Keyes).
Regarding claim 10, the combined teachings teach a method of operating the fluid sand falling type circulating fluidized bed boiler with a plurality of risers according to claim 1, comprising: a step of 
The combined teachings teach the invention as described above but fail to explicitly teach a step of determining an operation mode.
However, Wikipedia teaches a step of determining an operation mode or operation of each of a plurality of riser sections (paragraph 5, starting with “Oxidants for combustion have high oxidation potential and include”). The determination of the operating mode means the particular oxidizer used. Wikipedia teaches several possibly oxidizers for combustion including atmospheric air and pure oxygen. Further, Wikipedia teaches that an oxidizer is necessary for combustion.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of operating a fluidized bed boiler of the combined teachings to include a step of determining an operation mode in view of the teachings of Wikipedia to have combustion. 
The combined teachings teach the invention as described above but fail to explicitly teach a step of determining the operation of each of a plurality of riser sections.
However, Keyes (page 162) teaches a step of determining the operation of each of a plurality of riser sections to respond to boiler demand. 

The combined teachings teach the invention as described above but fail to explicitly teach a step of injecting fuel and oxidizer into the boiler section.
However, ‘847 teaches a step of injecting fuel (‘847, col. 2, lines 46—48) and oxidizer (‘847, col. 2, lines 44—46) into the boiler section (‘847, col. 2, lines 41—48) to enable combustion and heat transfer inside of the boiler.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of operating a fluidized bed boiler of the combined teachings to include a step of injecting fuel and oxidizer into the boiler section in view of the teachings of ‘847 to enable combustion and heat transfer inside of the boiler.
Regarding claim 13, the combined teachings teach a method where fuel is further supplied to the riser section (‘709, col. 9, lines 4--6).
Regarding claim 14, the combined teachings teach where the operation mode is a pure oxygen combustion mode or an air combustion mode (paragraph 5, starting with “Oxidants for combustion have high oxidation potential and include”), and also that an oxidizer is necessary for combustion to occur. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over '709 in view of '041, '847, '516, Wikipedia, and Keyes, and in further view of '603.
Regarding claim 11, the combined teachings teach the method according to claim 10, but fail to explicitly teach the additional limitation of a method where the combustion gas produced by burning the fuel in the boiler section being transferred to a convection heat exchanger of the heat exchange section through a cyclone section.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of operating a circulating fluidized bed boiler of the combined teachings to include a method where the combustion gas produced by burning the fuel in the boiler section is transferred to a convection heat exchanger of the heat exchange section through a cyclone section in view of the teachings of ‘603 to improve dynamic response of the CFB boiler load.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over '709 in view of '041, '847, '516, Wikipedia, and Keyes, and in further view of ‘804.
Regarding claim 12, the combined teachings teach the method according to claim 10, but fail to explicitly teach the additional limitation of a method where each output of a plurality of oxidizer injection sections for injecting oxidizer into the boiler section is individually controlled to control descending rates of the fluid sand and the fuel and combustion of the fuel.
However, ‘804 teaches a method where each output of a plurality of oxidizer injection sections (‘709, col. 9, lines 11—13) for injecting oxidizer into the boiler section is individually controlled by dampers (‘804, ref. no. 64a) in order to control the amount of heat transfer.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the circulating fluidized bed boiler of the combined teachings to include a method where each output of a plurality of oxidizer injection sections for injecting oxidizer into the boiler section is individually controlled in view of the teachings of ‘804 in order to control the amount of heat transfer.
Response to Arguments
Applicant’s arguments, filed 2021-01-22, with respect to the rejection(s) of claim(s) 3 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gao (CN107044633A, herein ‘633) and Andersson (WO9322600A1, herein ‘600).
With regard to claim 1, the examiner agrees that '709 alone does not read on claim 1. The rejection was based on multiple references. The specific claim element the applicant highlights, fuel injected from the top of the boiler section and burning while flowing down therein, is taught by '847, not '709.
With regard to claim 3, the examiner agrees that '804 alone does not read on claim 3. The rejection was based on multiple references. The specific claim elements the applicant highlights, "a plurality of oxidizer injection sections spaced apart from each other in a height direction of the boiler section and further provided in a lower portion of the riser section", was said to be taught by '709 in the first office action, not '804. With regard to the statement "Additionally, the applicant has not disclosed..." in response to claim 3 in the first office action, additional art has been added to this office action to address the plurality of oxidizer injection sections spaced apart from each other in a height direction of the boiler section, as ‘709 only teaches a single oxidizer injection section in the boiler section (‘709, fig. 1, ref. no. 735).
If the applicant denies that a damper could be an "oxidizer injection section", see that the purpose of the damper was indeed to control the injection of air (an oxidizer) into the heat exchanger (corresponding to the boiler of the instant application) in '804 ('804, col. 5, line 22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750.  The examiner can normally be reached on MTuThF, 8:30am-12pm, 1pm-5pm, 6pm-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TRETTEL/               Examiner, Art Unit 3762               

/EDELMIRA BOSQUES/               Supervisory Patent Examiner, Art Unit 3762